DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 13-15, 28, 32, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torardi et al. (US 2013/0161573) as evidenced by Liu et al. (CN 103545015; see English machine translation) and in view of Hang et al. (US 2017/0301804).
Regarding claim 1, Torardi discloses a conductive paste (paste; [0007]) for forming a conductive track or coating on a substrate ([0001]), the paste comprising a solids portion (electrically conductive material and fusible material; [0007]) dispersed in an organic medium (organic vehicle; [0007]), 
the solids portion comprising 80-99 wt% of an electrically conductive material (about 95 to about 99% by weight of silver or other electronically conductive metal; [0047]) and 0.1-15 wt% of an inorganic particle mixture (0.5 to 10 wt% fusible material; [0059]); 
wherein the inorganic particle mixture comprises substantially crystalline particles (it is disclosed substantially all of the fusible material may be predominantly or even substantially fully crystalline; [0053]) of a first compound having the general formula AxByOz (paste composition; [0059]) wherein 
A is Li or a mixture of Li and Na (it is disclosed the fusible material further comprises Li2O and Na2O; [0059]);
B is a metal or metalloid different from A (titanium from TiO2; it is disclosed the fusible material further comprises TiO2; [0059]); 
0<x ≤2 (as set forth above for the paste composition); 
y is a nonzero integer (as set forth above); and 
z is a nonzero integer (as set forth above);
and the inorganic particle mixture further comprises substantially crystalline particles of a second compound, different from the first compound (it is disclosed a separate fusible substance of substantially crystalline material can be included; [0067]),
wherein the solids portion has a lead content of less than 0.01 wt% (it is disclosed the conductive paste is lead-free; abstract), and
wherein the solids portion glass-free and does not include any intentionally-added glass and the substantially crystalline particles of the inorganic particle mixture do not exhibit a glass transition (it is disclosed the crystalline material useful in the fusible material has a melting point of at most 800 degree C and no glass transition; [0053]).
While Torardi does not expressly disclose the fusible material or inorganic particle mixture comprises substantially crystalline particles of a first compound having the general formula AxByOz wherein A is Li or a mixture of Li and Na and B is a metal or metalloid different from A, it is evidenced by Liu that when multiple single oxide powders are mixed uniformly and heat melted and cooled, multiple crystalline compounds are formed from the single oxides ([0129]-[0131] and Embodiment 3 in paragraphs [0175]-[0180]), where the addition of TeO2 and Li2CO3 along with other single oxides resulted in the formation of Li6TeO6 crystals. Therefore, the inorganic particle mixture of Torardi would also comprise crystalline particles of a compound having a general formula of LixTiyOz based on the teaching of Torardi.
Additionally, Liu discloses the single oxide powders are added together, uniformly mixed, heat melted, quenched and milled into small particles, where Torardi discloses substantially the same manufacturing method in paragraph [0060], such that one of ordinary skill in the art would expect crystalline particles having a mixed oxide composition as claimed. 
Torardi does not expressly disclose the second compound is of element D, wherein the compound of element D is a compound having the general formula DmOn, wherein
D is a metal or metalloid; 
m is a nonzero integer; and 
n is a nonzero integer;
wherein one or both of elements B and D is tellurium.
Hang discloses an oxide based component for a conductive paste for the same purpose comprising multiple fusible materials, wherein TeO2 is a known metal oxide for the composition of fusible materials ([0010]-[0028]), such that D would be tellurium and m and n would be nonzero integers, as claimed. Hang further discloses each of the fusible materials independently may be crystalline ([0091]).
As Torardi is not limited to any specific examples of the second crystalline fusible material and as a crystalline fusible material comprising TeO2 for the same purpose was well known in the art before the effective filing date of the claimed invention, as evidenced by Hang above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a suitable crystalline fusible material as the second fusible material, including one comprising TeO2 in the device of Torardi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Regarding claim 6, modified Torardi discloses all the claim limitations as set forth above, and further discloses D is Te, Bi, or Ce (as set forth above).
Regarding claim 13, modified Torardi discloses all the claim limitations as set forth above, and further discloses B is selected from transition metals, post-transition metals, lanthanides and metalloids (titanium is a transition metal).
Regarding claim 14, modified Torardi discloses all the claim limitations as set forth above, and further discloses B is selected from transition metals and metalloids (as set forth above).
Regarding claim 15, modified Torardi discloses all the claim limitations as set forth above, and further discloses B is selected from Ti, W and Te (as set forth above).
Regarding claim 28, modified Torardi discloses all the claim limitations as set forth above, and further discloses the electrically conductive material comprises or consists of silver ([0043]).
Regarding claim 32, modified Torardi discloses all the claim limitations as set forth above, and further discloses the particles of the inorganic particle mixture have a particle size distribution in which one or more of the following conditions applies:

    PNG
    media_image1.png
    190
    195
    media_image1.png
    Greyscale

(it is disclosed the average particle size (D50) of the fusible material is 1 to 3 microns; [0058]).

It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 36, modified Torardi discloses a method for the manufacture of a surface electrode of a solar cell ([0087]-[0088]), the method comprising applying a conductive paste as defined in claim 1 to a semiconductor substrate, and firing the applied conductive paste (as set forth above).
Regarding claim 37, modified Torardi discloses an electrode for a solar cell, the electrode comprising a conductive track on a semiconductor substrate, wherein the conductive track is obtained or obtainable by firing a paste as defined in claim 1 on the semiconductor substrate (as set forth in claim 36).
Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose a conductive paste having a solids portion comprising an inorganic particle mixture that includes substantially crystalline particles having the general formula AxByOz where y is a nonzero integer and z is a nonzero integer because in Applicant’s claims, AxByOz represents a substantially crystalline mixed oxide including a first metal species represented by Li or Li and Na (species A) and a second metal or metalloid species different from A (species B), rather than a crystalline single metal oxide. Applicant asserts that Torardi discloses a fusible material that can include Li2O, Na2O and TiO2, each of these compounds represent single oxide compounds.
However, as set forth in the Office Action above, Liu demonstrates that when several single oxides are mixed together to be melted, quenched, and milled, the resulting particles comprise crystalline compositions.  Additionally, the instant specification discloses a similar method in forming the mixed oxide composition and the inorganic particle mixture on page 44, such that one of ordinary skill in the art would appreciate the resultant inorganic particle mixture of Torardi would comprise crystalline particles comprising the various compositions, as outlined above. Therefore, the argument was not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721